It was objected to the order, that due notice had not been given. The notice was on the 27th of April; the court sat on the 7th of May.
The act says that "written notice of the intention to prefer such petition, and of the day and place of preferring it" shall be given, "at least ten days before the sitting of the court."
The Court decided that in accordance with the decisions under the act providing for the recovery of small debts, this act must be taken to require ten days' notice, exclusive of the day of service and return.
In another petition by Joseph Chandler and others, for a public road, the objection to the order was, that the notice did not state the place where the application was to be made, as well as the time.
The Court refused the order on that ground. The act requires a notice of time and place; and under a similar law regulating proceedings in the Orphans' Court, it is always required. *Page 175